Citation Nr: 1021585	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right femur fracture, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955 
and from October 1956 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously remanded by the Board in June 2006 
for additional development.  All development has been 
completed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have malunion of either femur with 
marked knee or hip disability; a fracture of the surgical 
neck of either femur with false joint or impairment with 
nonunion without loose motion and weightbearing preserved 
with aid of brace; a fracture of either femoral shaft or 
anatomical neck with nonunion, with loose motion; or severe 
recurrent subluxation or lateral instability of either knee.


CONCLUSION OF LAW

A rating greater than 20 percent for the residuals of 
bilateral femur fractures is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250, 5252, 5255-5257, 5256, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

In this case, the Veteran seeks a disability rating greater 
than 20 percent for his residuals of bilateral femur 
fractures, currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5255-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  In this case, DC 5255 
represents impairment of the femur and DC 5257 represents 
recurrent subluxation or instability of the knee.

Under DC 5255, a 30 percent evaluation is assigned for 
malunion with marked knee or hip disability.  A 60 percent 
evaluation is assigned for fracture of surgical neck with 
false joint or impairment with nonunion without loose motion 
and weightbearing preserved with aid of brace.  An 80 percent 
evaluation is assigned for fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  Under DC 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 30 percent rating will be assigned with evidence of 
severe recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

The Veteran had a VA examination in June 2008.  The examiner 
reviewed the claims file.  The Veteran indicated that his 
condition has progressively worsened and that he uses a cane 
for ambulation.  He stated that he is unable to stand for 
more than a few minutes and unable to walk more than a few 
yards.  The examiner noted that the Veteran had a total left 
knee replacement in December 2007.

The physical examination revealed no deformity, giving way, 
instability, weakness, stiffness, episodes of dislocation or 
subluxation, or episodes of locking of the knees.  The 
Veteran stated that pain affects both knees and that he has 
weekly severe flare-ups.  Active range of motion (ROM) 
testing showed 0 degrees extension and 130 degrees of flexion 
for both knees.  With repetitive use, the Veteran's ROM 
measured from 5 degrees extension to 125 degrees of flexion 
on the right and from 4 degrees extension to 125 degrees of 
flexion on the left, with pain being the limiting factor.  
Ligament laxity testing was negative for both knees as was 
the McMurray and Apley Compression test.

ROM testing of the right hip showed an ability to toe out 
greater than 15 degrees; flexion at 115 degrees, limited to 
105 degrees with repetitive motion; extension to 16 degrees, 
limited to 14 degrees with repetitive motion; abduction to 40 
degrees, limited to 34 degrees with repetitive motion; 
adduction to 20 degrees, limited to 16 degrees with 
repetitive motion; internal rotation to 20 degrees, limited 
to 16 degrees with repetitive motion; and external rotation 
to 30 degrees, limited to 25 degrees with repetitive motion.  
Each ROM test was limited by pain, fatigue, and/or weakness.  
The Veteran was unable to cross his right leg.

ROM testing of the left hip showed an ability to toe out 
greater than 15 degrees; flexion at 115 degrees, with no 
additional limitation with repetitive motion; extension to 25 
degrees, limited to 22 degrees with repetitive motion; 
abduction to 40 degrees, limited to 35 degrees with 
repetitive motion; adduction to 25 degrees, with no 
additional limitation with repetitive motion; internal 
rotation to 28 degrees, limited to 25 degrees with repetitive 
motion; and external rotation to 33 degrees, limited to 30 
degrees with repetitive motion.  Each ROM test was limited by 
pain and/or weakness.  The Veteran was able to cross his left 
leg.

The x-rays showed status post internal fixation of the right 
femoral bone and bilateral femoral shaft healed fractures.  
In the general summary of conditions, the examiner stated 
that the Veteran's knees exhibited abnormal tracking of the 
patella, bony joint enlargement, crepitus, tenderness, 
painful movement, and weakness.  The examiner noted that the 
x-rays showed bilateral femoral shaft healed fractures, which 
are internally fixed.  He also stated that there is no 
evidence of malunion of the femur and that the Veteran would 
benefit from a right knee brace due to his advanced 
degenerative joint disease.  The Veteran's disabilities 
moderately or severely affect his activities of daily living.

A VA treatment record dated December 2002 shows that the 
Veteran was using a cane for stability.  Other treatment 
records show complaints of pain.

A VA examination dated July 2000 shows that the examiner did 
not have the Veteran's claims file for review in conjunction 
with the examination; however, as it is the Veteran's 
condition at the time of the examination that is the primary 
concern, the Board finds that the examiner's inability to 
review the claims file in conjunction with the examination 
has not prejudiced the Veteran.  During the examination, the 
Veteran complained of constant bilateral medial knee pain and 
occasionally giving way of the knees.  The Veteran was not 
using assistive devices and had no dislocation or recurrent 
subluxation.

The ROM testing of the knees showed flexion to 120 degrees 
bilaterally and extension to 0 degrees bilaterally.  All 
testing for laxity and stability was normal.  The diagnosis 
was right femoral intramedullary rod, status post bilateral 
patellectomy, bilateral chondrocalcinosis with femorotibial 
joint degenerative joint disease, effusion of the right knee 
and loose bodies of the left knee.

The Board has reviewed all of the evidence, including private 
treatment records, VA treatment records, and statements from 
the Veteran, but finds that the evidence does not show 
malunion of the femur with marked knee or hip disability; a 
fracture of the femoral surgical neck with false joint or 
impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace; a fracture of the 
femoral shaft or anatomical neck with nonunion, with loose 
motion; or severe recurrent subluxation or lateral 
instability of either knee.  See 38 C.F.R. § 4.71a, DC 5255-
5257.

The Board also considered whether an increased rating could 
be awarded under DC 5252, limitation of flexion of the thigh, 
and DCs 5260 and 5261 for limitation of flexion and extension 
of the knees.  38 C.F.R. § 4.71a.  Unfortunately, the 
Veteran's thigh flexion is not limited to 20 degrees, 
bilaterally.  Id. at DC 5252.  Further, neither knee has 
flexion limited to 15 degrees or extension limited to 20 
degrees.  Id. at DC 5260, 5261.  Neither the hips nor the 
knees are ankylosed, thus an increased rating is not 
warranted under 38 C.F.R. § 4.71a, DC 5250 or DC 5256.  
Briefly, the Board considered whether an increased rating 
could be justified based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  However, as noted in the ROM testing above, 
the limitation of motion of both thighs and both knees is far 
greater than the limitation required for an increased rating 
even with consideration of the DeLuca criteria.

Finally, since the Veteran has been granted total disability 
based on individual unemployability for his service connected 
disabilities, the Board finds that a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
for an extraschedular rating under 38 C.F.R. § 3.321, is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 20 percent for the 
residuals of bilateral femur fractures.  38 C.F.R. § 4.3.  
The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction or regional office (RO) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all three notice elements and was sent after the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Any 
notice errors were cured by the issuance of the June 2006 
notice letter, followed by readjudication of the claim in a 
March 2009 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records as well as numerous private treatment 
records.  The Veteran also submitted private treatment 
records.  The Veteran was VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an increased rating for residuals of a right 
femur fracture, currently evaluated as 20 percent disabling 
is denied.

Entitlement to an increased rating for residuals of a left 
femur fracture, currently evaluated as 20 percent disabling 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


